

Exhibit 10.1


AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED
MASTER TERMINALLING SERVICES AGREEMENT


This AMENDMENT NO. 1 (this “Amendment”) is effective as of September 16, 2016
(the “Effective Date”), by and between Tesoro Refining & Marketing Company LLC,
a Delaware limited liability company (“TRMC”), Tesoro Alaska Company LLC, a
Delaware limited liability company (“TAC”), and Tesoro Logistics Operations LLC,
a Delaware limited liability company (“TLO”), each individually a “Party” and
collectively referred to as “Parties.”
RECITALS
WHEREAS, TRMC, TAC and TLO entered into that certain Second Amended and Restated
Master Terminalling Services Agreement dated as of May 3, 2013 (the “MTSA”).
Capitalized terms used in this Amendment but not defined herein shall have the
same meanings as set forth in the MTSA.
WHEREAS, the Parties hereto desire to amend the MTSA to end its application to
the Anchorage Terminal of TLO (the “Anchorage Terminal”), as a result of the
execution by TAC and TLO contemporaneously herewith of a new Terminalling
Services Agreement for the Anchorage Terminal.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Amendment hereby agree as follows:
1.
AMENDMENT OF MTSA



The MTSA is hereby amended as follows as of the Effective Date:


(a)From and after the Effective Date, TAC shall no longer be a Party to the MTSA
and all references in the MTSA to “Tesoro” shall refer only to TRMC.


(b)The definition of “Refineries” in Section 1 of the MTSA is amended to delete
the reference to “Kenai, Alaska”.


(c)Section 10(d) of the MTSA is amended and restated in its entirety to read as
follows:


“Marine. For receipts and deliveries to or from marine vessel at Vancouver,
custody shall pass at the flange where TLO’s facility interconnects with the
hoses connected to the marine vessel.”
(d)All references to the Anchorage Terminal in Section 8(a) and Schedules A and
B to the MTSA are deleted. The total Stipulated Volume in Schedule A is reduced
from 108,400 barrels per day to 99,400 barrels per day. The reference to “Alaska
Refinery” in Schedule B to the MTSA is deleted.




--------------------------------------------------------------------------------




2.MISCELLANEOUS


(a)    Legal Effect. Other than as amended hereby, the MTSA remains in full
force and effect and unmodified.
(b)    Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
[SIGNATURE PAGES FOLLOW]


- 2 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the Effective Date.


TESORO REFINING AND MARKETING COMPANY LLC
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
TESORO ALASKA COMPANY LLC
 
 
 
 
 
 
 
 
By:
/s/ Gregory J. Goff
 
By:
/s/ Phillip M. Anderson
 
Gregory J. Goff
 
 
Phillip M. Anderson
 
President
 
 
President





Signature Page to Amendment No. 1 to Second Amended and Restated
Master Terminalling Services Agreement

